248 S.W.3d 634 (2008)
In the Interest of H.M.A., Plaintiff.
Juvenile Officer, Missouri Children's Division, Respondents,
v.
K.L.T. (Father), Appellant,
M.A. (Mother), Defendant.
No. WD 68314.
Missouri Court of Appeals, Western District.
March 25, 2008.
Thomas Keedy, Unionville, MO, for appellant.
Jason Lisk, St. Joseph, MO, Jason Spillman, Trenton, MO, for respondent.
Before: HOLLIGER, P.J., LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
K.L.T. appeals the termination of his parental rights as to his daughter, born August 3, 2003. He asserts that the trial court's findings as to the grounds for termination and the best interests of the child were not supported by substantial evidence. Upon review of the record, this court finds that the trial court's judgment was supported by substantial evidence and was not against the weight of the evidence. A lengthy opinion would serve no jurisprudential purpose; the parties have been provided a memorandum of this court's *635 reasoning. Judgment affirmed. Rule 84.16(b).